Name: COMMISSION REGULATION (EC) No 695/97 of 18 April 1997 determining the extent to which applications lodged in the second quarter of 1997 for import licences for certain milk products and milk products covered by the arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  international trade;  tariff policy
 Date Published: nan

 19 . 4 . 97 EN Official Journal of the European Communities No L 102/ 19 COMMISSION REGULATION (EC) No 695/97 of 18 April 1997 determining the extent to which applications lodged in the second quarter of 1997 for import licences for certain milk products and milk products covered by the arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia can be accepted HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged pursuant to Regulation (EC) No 455/97 for the period 1 January to 30 June 1997, shall be accepted up to the percentages indicated. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 455/97 of 10 March 1997 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreement between the Community and the Republic of Slovenia ('), and in particular Article 4 (4) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EC) No 455/97 concern quantities greater than those available for certain products; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 January to 30 June 1997, Article 2 This Regulation shall enter into force on 19 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 69, 11 . 3 . 1997, p. 7. No L 102/20 ( EN 19 . 4. 97Official Journal of the European Communities ANNEX CN code 0402 10 0403 10 0406 90 and product 0402 21 Yoghurts other cheeses in % 80 100 100